Case 2:19-cv-00467-JDW Document 12-14 Filed 05/28/19 Page 1 of 9




           EXHIBIT M
            Case 2:19-cv-00467-JDW Document 12-14 Filed 05/28/19 Page 2 of 9



                                                                              ~heridan ·
                                                                             _M~r1ayLLC
                                                                                      Protecting People
       Thom as W. Sheridan
       Direct Email: tsheridan@sheridanandmurray.com
      Admitted to PA & NJ Bars



                                                         January 9, 2019

       Via Email (ra11dv(iiJrobertslaw(irm.com)

      Randell C. Roberts, Esqui re
      Roberts & Roberts
      118 W. Fourth Street
      Tyler, TX 75701-4000

                Re:     James and Kav Burgess

      Dear Randy:

              This is to fo llow up on our call last Friday Jan uary 4, 2019, as well as your letter
       from that day.

              As I expressed to you, I was very disappointed in your letter of January 4, 2019 .
      While I respect the initial tone of the letter, it was clear to me that it was a ' lawyer's
      letter" in which you were positioning you rself to advance a claim beyond what you were
      contractually entitled to receive from our unequivocal agreement.

             FIRST, I can assure you that my dealings with you were totally above board and
      in no way an attempt to mislead you. Indeed. it is insulting to suggest otherwise. You
      mentioned that my exchange with my colleague. Neil Murray, gave you some concern,
      w'hich is something I cannot understand. I shared that with you beca use there was
      nothing to hide. I wanted to make sure that our understa nd ing was clear and could not be
      misunderstood so r ran it by Neil for that purpose. I was about to embark up on an
      undertaki ng which req uired the commitment of all the financial and human resources of
      my firm.

            SECOND. I can also assure you that nothing relevant to our communications wi ll
      be destroyed. I am sure that anything that J have will be extremely helpful and
      supportive of my position should it become necessary to use it.



PH: 2 15.977.9500                                                   Mailing address   424 S. Bethlehem Pike, Thi rd Floor
FX: 21 5.977.9800                                                                            Fort Wash ington. PA 19034
                                                                     Philadelphia office   1845 Wa lnu t Streel, 21st Floor
SheridanAndMurray.com                                                                            Ph iladelph ia, PA 19103


                                                                                      ROBERTS_000056
            Case 2:19-cv-00467-JDW Document 12-14 Filed 05/28/19 Page 3 of 9



                                                                                 Sheridan
                                                                                       ~ur_raiLc
                                                                                      Protecting People
      Randell C. Roberts, Esquire
      January 9, 20 I 9
      Page 2


               THIRD. you sent me two forms of ··consent to Refer:· one signed by James
      Richard Burgess and the second signed by Kay Sharace Burgess. Your letter suggests
      that you were sending them to me "again··. I have no record or receiving these
      documents before your letter or January 4, 20 19.

             FOURTH, your letter suggests and the ··Consent to Refer" forms state that your
      firm "will have joint responsibility,'· which was news to me and clearly an attempt to
      cover yourself based on the requirements of the ·1exas Rules of Professional Conduct.
      The assertion that you had ·•j oi nt responsibility .. is laughable; you demonstrated NO
      responsibil ity for the representation. Indeed. my firm engaged in significant time and
      expense to achieve what no one could have anticipated in February of 2018 when our
      email exchange and agreement was codified.

               FIFTH. you question what you received for our agreement on February 7, 20 18.
      On February 7, 20 18. when our email exchange occurred and we unequivocally agreed to
      a referral fee limited to $320,000 on the claim against Clark Electric, I was faced with the
      fo ll owing;

               (a)      A hostile trial judge who vvas reluctant to provide the additional time for
                        discovery necessary to develop our claims: see my feller to Judge Younge
                        on thc11 same day (allached) :

               (b)      The clear prospect of having to spend hundreds of thousands or dollars and
                        thousands or hours to do what was necessary to develop the claims;

               (c)      The extensive expenditure of time and money might prove fruitless; and

               (d)      The prospect that the Clark Electric claim might not get resolved (in fact. it
                        was not resolved until months later).

      In light of all of these !actors and others. had we not clarified our referral arrangement to
      our mutual satisfaction and had there been an expectation of your receiving 40% of any
      additional fees, I would have clearly revisited the scope of my representation.



PH: 215.977.9500                                                       Mailing address 424 S. Bethlehem Pike, Third Floor
FX: 21 5.977.9800                                                                             Fort Washington, PA 19034
                                                                        Philadelphia office 1845 Walnut Street, 21st Floor
SheridanAndMurray.com                                                                             Philadelphia, PA 19103


                                                                                      ROBERTS_000057
            Case 2:19-cv-00467-JDW Document 12-14 Filed 05/28/19 Page 4 of 9



                                                                              Sheridan
                                                                                  ~MuciayLLC
                                                                                   Protecting People
      Randell C. Roberts. Esquire
      January 9. 201 9
      Page 3


              SIXTH, we both know that in February 20 18 you were delighted to agree to a
      $320,000 referral fee on this matter. Indeed. as your letter reflects. you were prepared to
      give up any fee if the workers compensation lien exhausted any recovery for the clients.

              SEVENTH, when I agreed to take the case in 20 14, there were only several
      months remaining on the statute of limitations. It was clear that you had sat on the
      clients· rights for close to two years and you were facing the prospect of losing the
      clients· rights to those claims. Moreover. your pursuit of the workers compensation
      claim and the deposition taken in th at proceeding compromised the claims against the
      third-parties.

             FINALLY, I consider my reputation or utmost importance, but I will not be
      bullied and insulted at your threats to ·'take further steps to protect your interests'·. I am
      not concerned about any legitimate steps you could pursue because, in the end. they will
      prove unproductive and of no benefit to you.

              We have a valid and enforceable agreement limiting the referral fee to $320.000.

              Please let me know how you wish to proceed.

                                                        Very truly yours.

                                                           ~
                                                        Thomas W. Sheridan




PH: 215.977.9500                                                    M~iling address 424 S. Bethlehem Pike, Third Floor
FX: 215.977.9800                                                                           Fort Washington, PA 19034
                                                                     Philadelphia office 1845 Walnut Street, 21st Floor
SheridanAndMurray.com                                                                          Philadelphia, PA 191 03


                                                                                   ROBERTS_000058
             Case 2:19-cv-00467-JDW Document 12-14 Filed 05/28/19 Page 5 of 9


      Thomas W. Sheridan
      Direct Email : tsheridan@sheridanandmurray.com                              Sheridan
      Adm itted to PA & NJ Bars
                                                                                       MYrrayLLC
                                                                                       Protecting People




                                                                February 7, 2018


      Via Regular Mail and Facsimile (215) 686-9509

      The Honorable John Milton Younge
      Philadelphia Cou1t of Common Pleas
      Trial Division - Civil
      City Hall, Room 485
      Philadelphia, PA 19107

               Re: Burgess v. Clark Electrical Contractors, Inc., et. al.
                      No. 1412-01813
                      Burgess v. Patterson UT/, et. al.
                      No. 1412-01798

      Dear Judge Younge:

               As you are aware, this firm represents Plaintiffs James and Kay Burgess
      (.. Plaintiffs") in the above-captioned consolidated products liability actions involving
      twenty-eight (28) Defendants. This case arises from a December 14, 2012 incident where
      James Burgess was working on a drill rig when he was rendered a quadriplegic after he
      was struck by a defective light fixture that fell from the drill rig.

             Please accept this letter as Plaintiffs· request for this Cou1t to schedule an in-
     person conference regarding the status and cou11 management of the case. A conference
     with this Cou11 is appropriate in order to: review the procedural hi story; infom1 the Cou11
     of the status of the case and the parties· efforts to conduct and complete written discovery
     in light of the number of pa1iies involved; the complexity of the case· the number of
     depositions that will need to be taken; and the appropriate extensions of certain pending
     case deadlines . Moreover, the parties may be guided by this Courf s insight regarding the
     benefits of the appointment of a discovery master. This requested conference will assist
     this Court and the pa11ies with expeditiously and efficiently preparing this case for trial.

PH: 21 5.977.9500                                                    Mailing address 424 S. Bethlehem Pike, Third Floor
FX: 215 .977.9800                                                                           Fort Washington, PA 19034
                                                                      Phil;idelphia office   1845 Walnut Street. 21st Floor
SheridanAndMurray.com                                                                              Philadelphia, PA 19103


                                                                                     ROBERTS_000059
              Case 2:19-cv-00467-JDW Document 12-14 Filed 05/28/19 Page 6 of 9


      The Honorable John Milton Younge
      Burgess v. Clark Electrical, et. al., No. 1412-01813              Sheridan
      Burgess v. Patterson UT!, et. al., No. 1412-01798
      February 7 2018
      Page 2
                                                                             M_
                                                                              urrayLLC
                                                                             Protecting People


      lt is believed that other parties will join Plaintiffs in this request for a conference with
      Your Honor.

      The Procedural History of this Case

             This case has been appealed to the Superior Comi twice since Plaintiffs filed their
      complaint on December l 2, 2014. On August 2 7, 2015 the Philadelphia Cou1i of
      Common Pleas entered an order transferring this matter to the Susquehanna County Court
      of Common Pleas. On September 24, 2015, Plaintiffs appealed the order transferring
      venue to the Superior Court.

              On February 3, 2017, the Superior Cami reversed and held that venue wa
      appropriate in Philadelphia. Defendants· also litigated in the trial cou1i Motions seeking
      to transfer this matter on Forum Non Conveniens grounds. These motions were denied on
      March 3, 2017. The Defendants immediately appealed that order to the Superior Court
      staying this case for a second time. On June 28, 2017 the Superior Com1 denied the
      Patterson Defendants ' Petition for Review of the Opinion which found venue in
      Philadelphia to be proper. Subsequent to the June 28, 2017 resolution in the Superior
      Cou11, it took a considerable pe1iod for time for the case to be transferred back to
      Philadelphia from Susquehanna County. In sho11, this case was stayed by appeals before
      the Superior Cou11 for twenty-one (21) months. Accordingly, it was effectively not until
      July 2017 that the parties were able to pursue discovery. 1

      Discovery Historv

             Extensive discovery has been conducted in this case and this will need to continue
      in keeping with the complexity of the various negligence and product liability claims as
      well as the significant number of Defendants involved in this case. Significant written
      discovery and document productions have already taken place in this matter. Defendants
      Patterson, Cabot, and NOV have collectively produced over 28 000 documents and have
      substantively responded to both document requests and interrogatories. Defendant
      Dialight has produced 3,500 documents. The Plaintiffs have produced well over 1,000
      documents and have responded to several hundred interrogatories.



PH: 215 .977 .9500                                                  Mailing address    424 S. Bethlehem Pike, Thi rd Floor
1:x: 215.977.9800                                                                             Fort Washington, PA 19034
                                                                     Philadelphi;i office   1845 W;, lnut Street, 21st Floor
SheridilnAndMu rray.com                                                                           Philadelphia, PA 19103


                                                                                      ROBERTS_000060
               Case 2:19-cv-00467-JDW Document 12-14 Filed 05/28/19 Page 7 of 9


       The Honorable John Milton Younge
       Burgess v. Clark Electrical, et. al., No. 1412-01813
       Burgess v. Patterson UT/, et. al., No. 1412-0 1798
       February 7, 2018
       Page 3
                                                                           s~aE~LLC
                                                                                Protecting People


              It is anticipated at this time that the parties will need to conduct the depositions of
       approximately 40 witnesses in this case, including critical liability depositions. Many of
       the witnesses are located in distant jurisdictions, including Dallas, TX, Houston TX ,
       Colorado Pittsburgh PA and Erie PA to name a few. The parties also anticipate the
       need to conduct depositions of numerous representatives from Defendant Dialight
       Corporation which is headqua11ered in the United Kingdom. Jt has been and will
       continue to be necessary to have letters rogatory issued to pursue depositions, subpoenas
       and other third-pai1y discovery in these distant jurisdictions.          Two depositions of
       independent witnesses are scheduled this week in Houston, TX.

             It has been difficult, to date, to schedule depositions of party ,:vitnesses because
      written discovery is outstanding, and the parties do not wish to risk the need to conduct
      multiple depositions of witnesses that would be necessitated by the delayed production of
      documents. Due to the delay in receiving responsive and complete discovery, the parties
      will not be able to complete the depositions of witnesses by April 2 20 18, the current
      discovery deadline 1

      Conclusion

               In summary, this is a complex catastrophic injury case with complex theories of
      liability, including negligence and recklessness strict product liability claims, including
      design and manufacturing defects and failure to warn, involving twenty-eight (28)
      Defendants who are located throughout the United States and one Defendant
      headqua11ered in the United Kingdom.

             The procedural history of this case in volves two appeals to the Superior Court,
      which stayed thi s matter in the trial Court for almost two (2) years (and which has
      allowed approximately six (6) months for discovery thus far). While written discovery is
      nearing completion, there is a pending discovery motion before this Coui1 relating to the
      Defendant Dialight who manufactured the light which fe ll and catastrophically injured
      the Plaintiff, James Burgess.

             The pa11ies are seeking a conference with Your Honor to review the status of this
      matter, consider the appointment of a discovery master and to collaborate with the Court
      and all counsel regarding a revised scheduling order which will afford the pai1ies the

PH: 215 .977 .9500                                                    Ma ili ng address 424 S. Bethlehem Pike, Thi rd Floor
FX : 215 .977 .9800                                                                            Fort Washington, PA 19034
                                                                       Phi l;idelphia office   1845 Walnu t Street, 2 1st Floor
SheridanAnd 1urray.com                                                                                Phi ladelp hia, PA 19103


                                                                                       ROBERTS_000061
               Case 2:19-cv-00467-JDW Document 12-14 Filed 05/28/19 Page 8 of 9


      The Honorable John Milton Younge
      Burgess v. Clark Eleclrical, et. al., No. 14I2-01813
                                                                                Sheridan
      Burgess v. Patterson UTJ, et. al. , No. 1412-01798
      February 7, 2018
      Page 4
                                                                                     fv\urrayLLC
                                                                                    Protecting People


      opportunity to complete discovery in an expeditious and cost-efficient fashion. Plaintiffs '
      counsel respectfully seek Your Honor' s consideration and indulgence in this request.

                                                             Respectfully Submitted,



                                                             THOMAS W. SHERIDAN
                                                             NEIL T. MURRAY
      TWS/as
      cc (via email and fax):
             Josh Greenbaum, Esquire
             Robert Devine, Esquire
             Rodger Puz, Esquire
             James Doherty Esquire
             1 Cun-ently the dead line for fact discovery is Apri l 2, 2018 and was extended once by
      the Honorable Lisa Rau without a motion during a prior discovery Court hearing.

                 2By way of example, the parties have encountered difficulty in obtaining timely and
      complete written discovery responses and documents from Defendant Dialight Corporation.
      Defendant Dialight is a critical party because it designed, manufactured, and distributed the
      defecti ve light that paralyzed Mr. Burgess. The pa11ies have been unable to proceed with key
      liability depositions because critical discovery from Defendant Dialight remains incomplete.

               Plaintiffs have been diligent with discovery. Initially, the Plaintiffs served lnten·ogatories
      and Requests for Production of Documents upon Defendant Di alight on May 31 , 2017 (which
      was even before matters were fully resolved in the Superior Court). Defendant Dialight's
      responses were due on or before June 30, 2017. After follow-up with Dialight" s counsel no
      response was provided which required Plaintiffs to file a motion to compel Dialight's answers to
      Plaintiffs ' discovery. On August 22 2017 an Order was entered by a1.:,rreement whereby Dialight
      was to provide "·full and complete answers·' to Plaintiffs· discovery on or before October 13 ,
      2017. Dialight provided inadequate and incomplete discovery responses and an incomplete
      document production on October 19 2017 . Plaintiff filed another motion to compel on
      December 8, 20 17. An order was subsequently entered on December 27, 2017, requiring
      Dialight to address the deficiencies by January 15 2018. This deadline passed and Dialight
      failed to comply with the Court Order. On January 31 2018, the parties were before Your Honor

PH : 215.977.9500                                                           Mailing address 424 S. Bethlehem Pike, Third Floor
FX : 215 .977 .9800                                                                                Forl Washington, PA 19034
                                                                             Philadelphia office 1845 Walnul S1reet, 21st Floor
Sheri danAndMurray.com                                                                                Philadelphia, PA 19103


                                                                                          ROBERTS_000062
              Case 2:19-cv-00467-JDW Document 12-14 Filed 05/28/19 Page 9 of 9


      The Honorable John Milton Younge
      Burgess v. Clark Electrical, et. al.. No. 14 12-01 813
                                                                          Sheridan
      Burgess v. Patterson UT!, et. al. , No. 14 12-01798
      February 7, 2018
      Page 5
                                                                               IV\urrayLLC
                                                                               Protecting People



      on another motion to compel because Dialight did not provide substanti ve answers to
      inten-ogatories and document requests, and has continued to improperl y redact key documents.
      Following argument on January 31 , 2018 , Dialight agreed to provide substantive supplemental
      answers to discovery, and Your Honor caJTi ed the Motion to February 14, 201 8. To date, the
      pa1ties are still not in possession of Dialight' s full and complete discovery responses. This
      infom1ation is necessary prior to the parties conducting c1itical depositions in this case.




PH : 215.977.9500                                                    M ni ling address    42 4 S. Bethlehem Pi ke, Third Fl oor
FX : 2 15.977 .9800                                                                               Fort Washington, PA 19034
                                                                      Phil adelphia office    1845 Wa lnut Street, 21st Floor
SheridanAndMurray.com                                                                               Ph iladelphia, PA 19 103


                                                                                         ROBERTS_000063
